[a10aamendmentno4toablcre001.jpg]
EXECUTION VERSION AMENDMENT NO. 4 TO CREDIT AGREEMENT THIS AMENDMENT NO. 4 TO
CREDIT AGREEMENT (this “Amendment”), dated as of September 21, 2018, is entered
into by and among Winnebago Industries, Inc., an Iowa corporation (the
“Company”), Winnebago of Indiana, LLC, an Iowa limited liability company
(“Winnebago of Indiana”), Grand Design RV, LLC, an Indiana limited liability
company (“Grand Design”; the Company, Winnebago of Indiana and Grand Design are
collectively referred to herein as the “Borrowers”), the other Loan Parties
party hereto, the financial institutions party hereto as Lenders, and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Credit Agreement referenced below. WITNESSETH WHEREAS, the
Borrowers, the other Loan Parties, the financial institutions from time to time
party thereto as Lenders (collectively, the “Lenders”) and the Administrative
Agent are parties to a Credit Agreement, dated as of November 8, 2016 (as
previously amended, supplemented or otherwise modified, the “Credit Agreement”);
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement; and WHEREAS, the
Lenders party hereto and the Administrative Agent have agreed to such amendments
on the terms and conditions set forth herein; NOW, THEREFORE, in consideration
of the premises set forth above, the terms and conditions contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrowers, the other Loan Parties party hereto, the
Lenders party hereto and the Administrative Agent hereby agree as follows:
Section 1. Amendments to Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 of this
Amendment, the parties hereto agree that the Credit Agreement is amended as
follows: (a) Each Lender hereby agrees that, subject to the other terms set
forth in the Loan Documents (including, without limitation, Sections 2.09 and
9.04 of the Credit Agreement), its Commitment shall be increased to the amount
set forth opposite its name in the following table: Lender Commitment JPMorgan
Chase Bank, N.A. $165,000,000.00 (b) Section 1.01 of the Credit Agreement is
hereby amended to add the following new definition thereto in the appropriate
alphabetical order: “Amendment No. 4 Effective Date” means September 21, 2018.
(c) The definition of “Aggregate Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended to amend and restate the final sentence
thereof in its entirety to read as follows: 1 US-DOCS\102227289.4



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre002.jpg]
Subject to the other terms set forth herein, as of the Amendment No. 4 Effective
Date, the Aggregate Commitment is $165,000,000. (d) The definition of “FCCR Test
Period” set forth in Section 1.01 of the Credit Agreement is hereby amended to
replace the figure “$12,500,000” with the figure “$16,500,000” each time such
figure appears therein. (e) The definition of “Monthly Reporting Period” set
forth in Section 1.01 of the Credit Agreement is hereby amended to replace the
figure “$40,000,000” with the figure “$50,000,000”. (f) The definition of
“Payment Condition” set forth in Section 1.01 of the Credit Agreement is hereby
amended to (i) replace the figure “$25,000,000” set forth therein with the
figure “$33,000,000” and (ii) replace the figure “$18,750,000” set forth therein
with the figure “$24,750,000.” (g) The definition of “Weekly Reporting Period”
set forth in Section 1.01 of the Credit Agreement is hereby amended to replace
the figure “$12,500,000” with the figure “$16,500,000” each time such figure
appears therein. (h) Section 2.14(b) of the Credit Agreement is hereby amended
and restated as follows: (b) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower Representative shall endeavor to establish
an alternate rate of interest to the LIBO Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate). Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests 2



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre003.jpg]
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
(i) Section 3.15 of the Credit Agreement is hereby amended to replace the
reference to the “Effective Date” contained therein with a reference to the
“Amendment No. 4 Effective Date.” (j) Section 3.18 of the Credit Agreement is
hereby amended to replace each reference to the “Effective Date” contained
therein with a reference to the “Amendment No. 4 Effective Date.” (k) Section
5.11 of the Credit Agreement is hereby amended to: (x) amend and restate clause
(i) of the proviso set forth in the final sentence therein as follows: (i) an
Inventory appraisal may be conducted during any calendar year at the sole
expense of the Loan Parties if the Aggregate Availability is less than
$50,000,000 at any time during such calendar year, and (y) replace the figure
“$12,500,000” set forth therein with the figure “$16,500,000.” (l) Section 5.12
of the Credit Agreement is hereby amended to replace the figure “$12,500,000”
set forth therein with the figure “$16,500,000.” (m) Article VIII of the Credit
Agreement is hereby amended to add the following provisions to the end of such
Article: Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that at least one of the following is and will be true: (a)
such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments, (b) the transaction exemption set forth in
one or more PTEs, such as PTE 84- 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, and the conditions for 3



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre004.jpg]
exemptive relief thereunder are and will continue to be satisfied in connection
therewith, (c) (i) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (iii) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub- sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (d) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. In addition, unless the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in the immediately
preceding clause (d), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
any Borrower or any other Loan Party, that: (a) none of the Administrative Agent
or any of its Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto), (b) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21, as amended from time to time) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR §2510.3-21(c)(1)(i)(A)-(E), (c) the Person making
the investment decision on behalf of such Lender with respect to the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations), (d) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary 4



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre005.jpg]
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and (e) no fee or
other compensation is being paid directly to the Administrative Agent or any of
its Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement. The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
it or an Affiliate of it (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing. (n) Schedules 3.15 and 3.18 to the Credit Agreement
are hereby amended and restated in their entirety to read as set forth on
Exhibit A hereto. Section 2. Conditions of Effectiveness. The effectiveness of
this Amendment is subject to the conditions precedent that the Administrative
Agent shall have received: (a) counterparts to this Amendment, duly executed by
each of the Borrowers, the other Loan Parties, the Lenders and the
Administrative Agent; (b) payment and reimbursement of the Administrative
Agent’s and its affiliates’ fees and expenses (including, to the extent
invoiced, reasonable fees and expenses of counsel for the Administrative Agent)
in connection with this Amendment and the other Loan Documents; and (c) such
other opinions, instruments and documents as are reasonably requested by the
Administrative Agent. Section 3. Representations and Warranties of the Loan
Parties. Each Loan Party hereby represents and warrants as follows: (a) This
Amendment has been duly executed and delivered by it and constitutes its legal,
valid and binding obligations, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 5



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre006.jpg]
(b) Immediately after giving effect to this Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents shall be true and
correct in all material respects (provided that any representation or warranty
that is qualified by materiality, Material Adverse Effect or similar language
shall be true and correct in all respects) on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct in all respects) as of such earlier date. (c) Immediately after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing. Section 4. Reaffirmation. Except as specifically set forth in
this Amendment, the Loan Documents shall remain in full force and effect and are
hereby reaffirmed, ratified and confirmed. To the extent that any provision of
this Amendment conflicts with any terms or conditions set forth in the Loan
Documents, the provisions of this Amendment shall supersede and control. Except
as expressly provided herein, the execution and delivery of this Amendment shall
not: (i) constitute an extension, modification, or waiver of any aspect of the
Loan Documents or any right or remedy thereunder; (ii) extend the terms of the
Loan Documents or the due date of any of the loans set forth therein; (iii)
establish a course of dealing between the Administrative Agent, the Issuing Bank
and/or the Lenders and the Loan Parties or give rise to any obligation on the
part of the Administrative Agent, the Issuing Bank and/or any Lender to extend,
modify or waive any term or condition of the Loan Documents; or (iv) give rise
to any defenses or counterclaims to the Administrative Agent’s, the Issuing
Bank’s and/or any Lender’s right to compel payment of any loan or to otherwise
enforce its rights and remedies under the Loan Documents. Each of the Loan
Parties restates, acknowledges and agrees that the Secured Obligations are
outstanding without claim, offset, counterclaim, defense or affirmative defense
of any kind and the Secured Obligations remain the continuing and individual
obligations of the Loan Parties, until the termination of all Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to the Administrative Agent. Section 5.
Effect on Credit Agreement. Upon the effectiveness of this Amendment, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified hereby.
Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Section 7. Headings. Section
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose. Section
8. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or PDF copy of any signature hereto shall have the same
effect as the original thereof. [The remainder of this page is intentionally
blank.] 6



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre007.jpg]




--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre008.jpg]




--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre009.jpg]




--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre010.jpg]




--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre011.jpg]




--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre012.jpg]
Exhibit A [see attached]



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre013.jpg]
Schedule 3.15 Capitalizations and Subsidiaries Entity Owner(s) Class of Equity
Type of Entity Interests Winnebago of Indiana, LLC Winnebago Membership Iowa
limited Industries, Inc. Interests liability company Octavius Corporation
Winnebago Common Stock Delaware Industries, Inc. corporation Grand Design RV,
LLC Octavius Membership Indiana limited Corporation Interests liability company
Chris Craft Limited Winnebago Ordinary Shares Jersey Channel Industries, Inc.
Islands private company limited by shares Chris Craft USA, Inc.* Chris Craft
Common Stock Delaware Limited corporation Chris-Craft Corporation* Chris Craft
USA, Common Stock Delaware Inc. corporation CC Marine Brand Acquisition, Chris
Craft USA, Membership Delaware LLC LLC* Inc. Interests CC Property Acquisition,
Chris-Craft Membership Delaware LLC LLC* Corporation Interests * This entity is
a subsidiary, but not a Loan Party.



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre014.jpg]
Schedule 3.18 Coverage Type Policy # Policy Carrier Limits Retention Term 1
Property 1027183 6/1/18-19 FM Global TIV $1,1137,870,449 $1M PD/TE All Risk
Company Form subject to exceptions 2 Automobile 41 CSE S57602 6/1/18-19 The
Hartford $2M Each Accident Third-Party Liability $100,000 Liability Deductible
Physical Damage: -Self-Insured for Fleet Autos Phys Damage/Garage: -Actual Cash
Value $1,000 Comprehensive Deductible Garage Keepers: $1,000 Collision $1.5M -
IA, OR, IN Deductible 3 General Liability 41 CSE S57601 6/1/18-19 The Hartford
$1M Each Occurrence $250,000 Liability (Excluding $1M Personal/Advertising
Injury Deductible Products/Completed $300K Damage to Premises Rented to You
Operations) $10K Medical Expense $2M General Aggregate Employee Benefits Injury
Liability $1M Each 'claim' limit $1M Aggregate - Subject to General Aggregate 4
Retained Risk Protection PL1744429-01 6/1/18-19 Great American $1M Each
Occurrence BI/PD Liab Combined Policy E&S Insurance $2M Aggregate $2.5M Each
occurrence Products/Completed Company ONLY IF APPLICABLE Operations Liability
$6M Aggregate $50,000 Each Occurrence (Continuing Self-Insured Retention) 5
Excess Liability XS1744430-01 6/1/2018- Great American $10M Each Occurrence (10
M Lead Excess) 19 E&S Insurance $10M Aggregate (where applicable) Company $10M
Aggregate Products Completed Operations 6 Excess Liability EXS 2000692 01
6/1/18-19 Swiss Re Group $25M Each Occurrence Subject to Great ($25M xs $10M)
North American $25M Aggregate Limit American $10M Capacity Insurance $25M
Aggregate for Products-Completed Company Operations



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre015.jpg]
7 Excess Liability AR3461969 6/1/18-19 Colony Insurance $15M Each Occurrence
Subject to Underlying ($15M xs $35M) Co. $15M Aggregate Policies 8 Foreign
Package 7315-69-83 MIN 6/1/18-19 Chubb and Son, $100,000 International
Property-Personal $1,000 ded Inc. Property General Liability $1M Each Occurrence
$1M General Aggregate $1M Personal/Advertising Aggregate $1M Dame to Premises
Rented to You $10,000 Medical Expense Limit Employee Benefit Programs Errors or
Omissions $250K Each Claim/Aggregate Commercial Auto Liability $1M BI/PD $10,000
Medical Payments Workers' Compensation Statutory State of Hire Repatriation
Expense: $250K Each Employee $500K Aggregate Employers Liability $1M Limit Crime
$1,000 Deductible Crime $5,000 EE Theft $5,000 Credit Card Forgery Blanket
Accident $300K Principal Sum (Employees) $1.5M Per Accident Maximum



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre016.jpg]
Kidnap/Ranson and Extortion $100,000 Limit 9 Crime 106747087 6/1/18-19 Travelers
$5M Each Occurrence $100,000 Retention Each Loss 10 Commercial Liquor CPS2827467
6/1/18-19 Scottsdale $1M Each Common Cause Limit Insurance $2M Aggregate Company
11 Directors & Officers 106535745 6/1/18-19 Travelers $10M Aggregate $750,000
all Securities Primary Retention $500,000 All Other Claims Retention



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre017.jpg]
12 1st Excess Directors & DOX1001313010 6/1/18-19 Sompo $10M xs $10M Subject to
Underlying Officers 0 International Policies 13 2nd Excess Directors &
BPRO8032444 6/1/18-19 Berkley Insurance $10M xs $20M Subject to Underlying
Officers Company Policies 14 3rd Excess Directors & USF00105818 6/1/18-19
Allianz $10M xs ADIC D&O Subject to Underlying Officers Policies 15 Workers
Compensation - 41 WNS57600 6/1/18-19 The Hartford Statutory $250,000 Large AOS
Deductible 16 Workers Compensation - EWC009401 6/1/18-19 Midwest Statutory $1.1
M Self-Insured IA Employers Casualty Retention Company 17 Workers Compensation
154583-00 Continuo Washington L&I Statutory n/a - Monopolistic WA State us 18
Property - CC - Florida AMR-40988-03 3/1/18-19 Amrisc (Lloyds of TIV $23,544,090
$25,000 PD/Per Occ London) $5% ($100,000 min) Named storm ded $50,000 all other
wind/hail ded 19 Marine General ZOL-21N32909- 3/1/18-19 Travelers Property $2M
Gen Aggregate $10,000 Per Occurrence Liability/Marina Operators 18-ND Casualty
of $2M Prod-Comp Ops Aggregate Ded Legal Liability Coverage America $1M Pers Inj
- Advertising Inj Marine Manufacturers $1M Each Occurence Legal Liability - CC
Florida $300,000 Title E&O Annual Aggregate Limit 20 Boat Dealers & Protection
Z0H-21P07877- 3/1/18-19 Travelers Property Estimated Monthly Ave Inv $1,250,000
$10,000 ded - All other & Indemnity - CC Florida 18-ND Casualty of $500,000 Any
One Vessel perid ded (per America $1M at any unscheduled premises occurrence)
$1M while in course of transit by land, air 2.5% of total insured and water
value any one $1M any one trade, exhibition or boat occurrence - Named show
Storm or Numbered $50,000 per occurrence for Storm
accessories/supplies/inventory at sched. premises



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre018.jpg]
21 Hull Builders Risk - CC ZOH-15S64329- 3/1/18-19 Travelers Property $500,000
Any one vessel $50,000 ded (per Florida 18-ND Casualty of $9,000,000 Any one
accident or occurrence) America occurrence (Yard Limit) $5,000 ded Protection &
$1,000,000 Any one Occurrence- Indemnity ded Protection & Indemnity 2.5% of
total Ins value $3,500,000 Molds (per schedule) (per occurrence) - Coinsurance
Molds n/a Named or Numbered Storm Molds are included in ded 22 Transportation &
H-660-3F23200A- 3/1/18-19 Travelers Property $500,000 Motor Carrier Limit
$10,000 ded - All other Equipment - CC Florida TIL-18 Casualty of $500,000
Railroad Limit perils America $500,000 Land Vehicles Limit All Other Peril Ded -
Named Storm $150,000 Leased or Rented Equipment Deductible $250,000 Newly
acquired equipment $2,500 ded - Leased or Rented Equip 23 Commercial Automobile
- BA-3F215420-18- 3/1/18-19 Phoenix Ins. Co. $1M CSL Each Accident All but 2012
CC/Florida 0CN Third Party Liability $1,000 Collision Ded $1,000 Comp Ded
Physical Damage: 2012 vehicle ACV All Autos $5,000 Collision Ded $5,000 Comp Ded
24 Primary Bumbershoot - CC ZOB-21N32910- 3/1/18-19 Travelers $10,000,000 Limit
of Liability $25,000 Retentions Florida 18-ND 25 Excess Bumbershoot - CC
NY18LIA1513960 3/1/18-19 Navigators $15M Excess $10M Florida 1 Insurance Company



--------------------------------------------------------------------------------



 
[a10aamendmentno4toablcre019.jpg]
26 Management Liability - CC 8234-3720 3/1/18-19 Federal Ins Co D&O D&O Florida
(Chubb) $1M Each Occurrence/Aggregate $10,000 Per claim Corp. Employment
Practices Ret. $1M Each Occurrence/Aggregate Employment Practice Fiduciary
Liability $25,000 Retention $1,000,000 Each Occurrence/Aggregate Fiduciary Crime
$0 Retention $1M Employee Theft Limit Crime $1M Premises Limit $5,000 Retention
each $1M In Transit Limit coverage above except $1M Forgery Limit below $1M
Computer Fraud Limit $0 Claims Expense Limit $1M Funds Transfer Fraud Limit
Retention $1M Money Orders & Counterfeit $10,000 Social Currency Limit
Engineering Retention $1M Credit Card Fraud Limit $1M Client Limit $250,000
Claims Expense Limit $50,000 Social Engineering Fraud 27 Equipment Breakdown
R5099741274 3/1/18-19 Continental $16,044,090 Limit Per Breakdown $5,000
Property Casualty Company $11,544,090 Property Damage Damage ded $100,000
Expediting Expense $5,000 Ammonia $4,500,000 Business Income/Extra Contamination
ded Expense $100,000 Ammonia Contamination



--------------------------------------------------------------------------------



 